United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1150
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Oscar Reese,                            *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: August 12, 2003
                              Filed: August 15, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Oscar Reese appeals the district court’s1 commitment order
under 18 U.S.C. § 4245, which provides for the hospitalization of an imprisoned
person suffering from a mental disease or defect, until treatment is no longer needed
or the expiration of the inmate’s sentence, whichever occurs first. Having carefully
reviewed the record and Reese’s arguments on appeal, we affirm the district court’s
findings, which are not clearly erroneous. See United States v. Eckerson, 299 F.3d


      ¹The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
913, 914 (8th Cir. 2002) (per curiam) (standard of review). The Bureau of Prisons
offered uncontradicted written reports and hearing testimony of the Rochester Federal
Medical Center’s Chief of Psychiatry, who had treated Reese extensively over a
considerable period of time, and thereby met its burden of proof concerning Reese’s
need for treatment in a suitable facility. See 18 U.S.C. § 4245(d) (preponderance-of-
evidence burden of proof).

      We grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-